Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following reasons:
a.  The labels “FIG. 1”, “FIG. 2”, “FIG. 7”, and “FIG. 8” are printed upside down.  
b.  FIG. 2 and FIG. 4 use a text size that is less than .32 cm. (1/8 inch) in height, which makes the text difficult to read.  See 37 C.F.R. 1.84(p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In par. 3, “MV” is recited.  The acronym should be spelled out the first time it is recited.
In par. 11, “JSON” is recited without spelling out the acronym.  The acronym should be spelled out the first time it is recited as “JavaScript Object Notation”.
In par. 32, “ELU” is recited without spelling out the acronym.  The acronym should be spelled out the first time it is recited as “Exponential Linear Unit”.
In par. 45, “CNNVP” is recited.  The acronym should be spelled out the first time it is recited.
In par. 47, “SHA256” is recited without spelling out the acronym.  The acronym should be spelled out the first time it is recited as “Secure Hash Algorithm”.
In par. 140, “POW” and “PBFT” are recited.  These acronym should be spelled out the first time they are recited.
Appropriate correction is required.
Claim Objections
Claims 1, 4, and 6-7 are objected to because of the following informalities:  
In claim 1, lines 3-4, the examiner recommends to add “a” before “convolution neural network method” to improve form.
In claim 1, line 5, “JSON” is recited without spelling out the acronym.  The acronym should be spelled out the first time it is recited as “JavaScript Object Notation”.
In claim 1, line 5, the examiner recommends to add “a” before “JSON file” to improve form.
In claim 1, line 7, “using the short video digital copyright storage method based on blockchain and facial expression identification” appears to be unnecessarily referring back to claim 1 itself.  The examiner recommends to remove this limitation and start Step 2 as “storing the JSON file”. 
In claim 4, lines 12-13, the examiner recommends to add “an” before “average pooling operation” and add “a” before “maximum pooling calculation” to improve form.
In claim 4, line 18, “ELU” is recited without spelling out the acronym.  The acronym should be spelled out the first time it is recited as “Exponential Linear Unit”.
In claim 6, line 12, the examiner recommends to replace “the chain” with “the alliance blockchain” to keep terminology consistent and clarify the claim.
In claim 6, line 14, the examiner recommends to add “the first node” before “joins the unconfirmed registration” to clarify the claim and improve grammar.
In claim 7, line 3, “SHA256” is recited without spelling out the acronym.  The acronym should be spelled out the first time it is recited as “Secure Hash Algorithm”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the alliance blockchain" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first node" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the whole network" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the available nodes" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the hash value" and “the new block” in line 15.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "the broadcast request for hash value check" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "its own check result" in lines 18-19.  It is not clear whether “its own” is referring to the first node, the available nodes, or some other entity.
Claim 1 recites the limitation “storing and registering” in line 19.  It is not clear what should be stored or registered.
Claim 1 recites the limitation "the rule" in lines 19-20.  It is not clear whether “the rule” is referring to “visual priority rules” or a different rule.
Claim 1 recites the limitations "the fault-tolerant method" and “the results” in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 and 3 recite the limitation "the alliance chain members" in lines 2-3.  There is insufficient antecedent basis for this limitation in these claims.
Claim 3 recites the limitation "the member nodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the login verification" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the trading system" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the passing result" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the short video digital copyright storage system" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the features of input data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the proposed convolution operation formula" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Further, by describing the convolution formula as “proposed” it appears to make the whole formula optional, making the scope of the claim unclear.
Claim 4 recites the limitation "the down-sampling layer" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the ELU activation function" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “controlling no saturation value of the activation function” in lines 18-19, but then later recites “to control the saturation value of the activation function” in lines 23-24.  Therefore, it is not clear whether the saturation value is controlled or not.
Claim 5 recites “its identification value” in line 9.   It is not clear what “its” is referring to.  Therefore, the scope of the claim is unclear.
Claim 6 recites the limitation "the facial expression identification mechanism" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the key data list" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "personal information" and “the server” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the second node, the third node and the fourth node” in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pre-registration” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the attack information” in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the short video copyright registration confirmation letter” in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the primary registration process” in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the hash function SHA256 method” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are further rejected as being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109766673 A) in view of Chang (US 10,021,276 B1) and further in view of Zhang et al. (US 2020/0302180 A1).
Regarding claim 1, Li teaches: A short video copyright storage method based on blockchain and expression identification [(abstract and page 3, par. 11)], comprising the steps of: 
Step 1: uploading short video works by a client [the author can upload their creation of audio and video works (page 15, par. 3-5)], 
Step 2: using the short video digital copyright storage method based on blockchain to store the short video into the alliance blockchain [storing the audio video works and copyright based on blockchain (abstract and page 15, par. 3-5)] 
Step 3: sending a registration request to the first node in the alliance blockchain [sending a registration list to the consensus node (page 13, par. 2-3)] responsible for collecting registration applications, joining unconfirmed registration lists and building blocks [the consensus node receives the registration lists, determines consensus, and generates the chain block (page 11, par. 4)], 
wherein the first node issues a broadcast request for registration verification to the whole network [broadcasting to the slave nodes in the consensus network to validate the block (page 13, par. 5-6 and page 9, par. 5)]
Step 4: after the available nodes of the whole network receive the request from the first node, calculating the hash value of the new block first [determine a hash value for the block (page 13, par. 5-6) by using a hash function (page 6, par. 6)], and 
then issuing the broadcast request for hash value check to the whole network [trading the hash value with the other nodes in the block chain consensus network (page 17, par. 6-7)]
Step 5: after the available nodes of the whole network receive the hash value of the new block calculated in step 4, checking the hash value first [each node checks the transaction block by checking the hash value (page 6, par. 6 and page 13, par. 6)], 
then broadcasting its own check result to the whole network [verifying if there is a consensus (page 13, par. 6-7) by sending the verification result to all other nodes (page 18, par. 10)], 
storing and registering after being confirmed for the rule by the fault-tolerant method in the whole network [the consensus mechanism uses improved Byzantine fault-tolerant algorithm (abstract and page 16, par. 10).  After consensus process verification, the new block is stored in the database and registration is complete (page 13, par. 6 through page 14, par. 1 and page 18, par. 3-5)], and 
finally returning the results to the client [sending the result as a message to the client (page 3, par. 14 and page 9, par. 6)].
Li does not explicitly disclose: identifying facial expressions in face short videos using convolution neural network method based on visual priority rules, extracting facial expression features of the whole short video, and generating JSON file of a content tag value log capable of uniquely identifying the short video; and storing the JSON file.
Chang teaches: identifying facial expressions in face short videos using a neural network method based on visual priority rules [facial features are obtained from the video and classified using a neural network (col. 5, lines 1-11).  Facial expressions are identified such as anger or sadness (col. 6, lines 1-10).  Visual priority rules such as adjusting weights of probability for facial expressions (col. 6, lines 12-32)], 
extracting facial expression features of the whole short video [extracting representation information of the first face image from M second video segments including expression features (col. 4, line 65 through col. 5, line 7)], and 
generating JSON file of a content tag value log capable of uniquely identifying the short video; and storing the JSON file [generating a JSON file including K dimensions including expression features (col. 5, lines 12-21).  For example, the file may include multi-dimensions, such as expression features, gender features, facial organ features with each feature having a probability value suggesting unique identification (col. 5, line 39 through col. 6, line 5).  Memory is configured to store and the JSON feature information is processed, suggesting it is stored in memory (col. 2, line 3, col. 5, lines 12-21, and col. 6, lines 41-46, Fig. 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Chang before the effective filing date of the claimed invention to modify the method of Li by incorporating identifying facial expressions in face short videos using a neural network method based on visual priority rules, extracting facial expression features of the whole short video, and generating JSON file of a content tag value log capable of uniquely identifying the short video; and storing the JSON file as disclosed by Chang.  The motivation for doing so would have been to obtain facial feature information from the video, facial expressions, and to improve the accuracy of judging the facial expressions (Chang – col. 5, lines 1-15 and col. 6, lines 18-20).  Therefore, it would have been obvious to combine the teachings of Li and Chang in obtaining the invention as specified in the instant claim.
Chang does not explicitly disclose the neural network is a convolution neural network.
Zhang teaches: a convolution neural network [(par. 8 and 24, Fig. 2 and 8)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Chang, and Zhang before the effective filing date of the claimed invention to modify the method of Li and Chang by incorporating the neural network is a convolution neural network as disclosed by Zhang.  The motivation for doing so would have been to improve the accuracy of recognizing facial expression in the video (Zhang – par. 5).  Therefore, it would have been obvious to combine the teachings of Li and Chang with Zhang to obtain the invention as specified in the instant claim.
Regarding claim 2, Li, Chang, and Zhang teach the method of claim 1; Li further teaches: prior to step 1, the alliance chain members log in for authentication [the user must login first before adding the node to the block chain system (page 12, par. 6 through page 13, par. 1)].
Regarding claim 3, Li, Chang, and Zhang teach the method of claim 1; Li further teaches: the alliance chain members log in for authentication, specifically comprising: the member nodes of the alliance chain initiate a login request to the alliance blockchain through their own unique private keys, if the login verification fails, the alliance blockchain automatically rejects the login request of the node to the trading system; if the login verification passes, the passing result is fed back to the node requesting authentication, and the node is allowed to enter the short video digital copyright storage system and initiate subsequent operations [the user must login first before adding the node to the block chain system or using the system and the encryption uses a private key of the user (page 6, par. 7 and page 12, par. 6 through page 13, par. 1)]. 
Regarding claim 5, Li, Chang, and Zhang teach the method of claim 1; the combination  further teaches: in step 1, the JSON file of the content tag value log of short videos consists of the following facial feature information: lip thickness, lip width, nose thickness, earlobe thickness, earlobe width, auricle width, nose height, lower eyelid width, eye corner width, eyelash width, right eyebrow width, eyebrow spacing, right sideburns height, hair color, middle hair width, head height, forehead color, left sideburns width, left eyebrows width, eyebrow tip height, eyebrow tail height, single-edged and double-edged eyelids, fish tail width, eyeball color, ear ornaments, nose width, philtrum depth, lip color, lower lip thickness and chin width [Chang - JSON file including expression features (col. 5, lines 12-21).  Various features, such as Nose height, double-edged eyelids (col. 6, line 4).  Zhang – various features, such as eyebrows distance (par. 22).  Mouth area, eyebrow area, eye area, nose area, mouth area (par. 23).  nose area, eye area (par. 30)], and 
its identification value consists of the following expression tags: fear, happiness, anger, disgust, sadness, surprise and normal expression [Zhang – expressions include happiness, sadness, surprise, fear, disgust, anger (par. 23).  No expression (par. 22, Fig. 1)].
Regarding claim 6, Li, Chang, and Zhang teach the method of claim 1; the combination further teaches: in step 2, using the short video digital copyright storage method based on blockchain and facial expression identification to store the JSON file of the content tag value log of the short video generated in step 1 into the alliance blockchain comprises: a) uploading original materials to an external client through a framework [Li - the author can upload their creation of audio and video works (page 15, par. 3-5).  Chang – uploading to a server or local end (col. 4, lines 34-35)]
b) the facial expression identification mechanism of a convolutional neural network based on visual priority rule extracting key frame data [Zhang - using a convolutional neural network model, specifically key marker areas are extracted from each key point video frame (par. 29-30)], 
constructing a new block according to the key data list and issuing a broadcast to the whole network [Li - generating the block using key data and then broadcasting the block (page 7, par. 3-4 and page 13, par. 5)], and 
storing the personal information of a user and short video copyright information on the server simultaneously [Li - storing the user account information (page 12, par. 6 through page 13, par. 1) and copyright information (page 15, par. 4-5)] 
c) the client automatically initiating the application for registration into the chain and sending this application to the first node, after the first node collects the application for registration, joins the unconfirmed registration and establishes the block, issuing a broadcast to the whole network and requesting the whole network to carry out registration verification [Li - the user initiates registration by sending a registration list to the consensus node (page 13, par. 2-3).  the consensus node receives the registration lists, determines consensus, and generates the chain block (page 11, par. 4).  broadcasting to the slave nodes in the consensus network to validate the block (page 13, par. 5-6 and page 9, par. 5)]
d) after receiving the new block issued by the first node, the second node, the third node and the fourth node calculating the hash value of the new block and issuing a broadcast to the whole network to complete the pre-registration, respectively [Li – each node checks the block by determining a hash value for the block (page 13, par. 5-6) by using a hash function (page 6, par. 6).  A, B, C, D four nodes (page 8, par. 7).  trading the hash value with the other nodes in the block chain consensus network (page 17, par. 6-7)] 
e) four nodes receiving and checking the hash value of the new block broadcasted by each other, respectively; if the hash value of the received new block calculated by a certain neighbor node is equal to the hash value of the new block calculated by itself before issuing a broadcast, it is regarded as passing the registration check, otherwise it fails [Li - verifying if there is a consensus, passing or failing  (page 9, par. 6 and 9, page 13, par. 6-7), by sending the verification result to all other nodes (page 18, par. 10).  each node checks the transaction block by checking the hash value (page 6, par. 6 and page 13, par. 6).  trading the hash value with the other nodes in the block chain consensus network (page 17, par. 6-7).  A, B, C, D four nodes (page 8, par. 7)] and 
f) , each independent node broadcasts the verification result to other nodes after completing the registration verification of the hash value of the new block, according to Byzantine fault-tolerant method, each node working normally should receive and verify the registration verification information at least twice as much as the attack information, after each node receives the registration verification information of other nodes, the short video copyright registration confirmation letter is stored and is automatically sent to the client, and the primary registration process ends [Li - verifying if there is a consensus (page 13, par. 6-7) by sending the verification result to all other nodes (page 18, par. 10).  the consensus mechanism uses improved Byzantine fault-tolerant algorithm (abstract and page 16, par. 10).  Strong attack resistance (page. 6, par. 6 and page 13, par. 8).  After consensus process verification, the new block is stored in the database and registration is complete (page 13, par. 6 through page 14, par. 1 and page 18, par. 3-5).  sending the result as a message to the client (page 3, par. 14 and page 9, par. 6)].
Regarding claim 8, Li, Chang, and Zhang teach the method of claim 1; Li further teaches: in step 5, the fault-tolerant method is a practical Byzantine fault-tolerant method [Byzantine fault-tolerant algorithm (abstract)]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109766673 A) in view of Chang (US 10,021,276 B1), further in view of Zhang et al. (US 2020/0302180 A1), and further in view of Liu et al. (CN 109559302 A).
Regarding claim 4, Li, Chang, and Zhang teach the method of claim 1; Zhang further teaches: in step 1, identifying facial expressions in face short videos using convolution neural network method based on visual priority rules specifically comprises: 
A) extracting the features of input data, setting a core as a convolution kernel of a convolutional neural network, whose size is X*Y, where X*Y represents the size of the convolution kernel, bias is its offset, fun is the activation function, input and output are input and output respectively, and the sizes of input and output are both M*N [extracting feature information of the target video frame image using a convolutional neural network, activation function, including a bias (par. 29-31, Fig. 3)], wherein the proposed convolution operation formula is shown in formula (1):

    PNG
    media_image1.png
    82
    448
    media_image1.png
    Greyscale

B) performing average pooling operation, and setting the down-sampling layer as samplingdown, and using maximum pooling calculation, wherein the definition of maximum pooling is shown in formula (2);
Samplingdown = max(samplingdown-1)           (2)
where samplingdown-1 represents the previous sampling layer of the down-sampling layer [an average pooling operation method and a maximum pooling operation method, including sampling and sequentially sliding through areas of the image (par. 35)].
Li, Chang, and Zhang do not explicitly disclose: C) using the ELU activation function, controlling no saturation value of the activation function, and setting count as a constant, wherein the expression of the activation function is shown in formula (3);

    PNG
    media_image2.png
    41
    368
    media_image2.png
    Greyscale

where ELU(x) represents the activation function based on the independent variable x, count in count(exp(x)-1) is a constant, and count in count(exp(x)-1) is used to control the saturation value of the activation function.
Liu teaches: using the ELU activation function, controlling no saturation value of the activation function, and setting count as a constant, wherein the expression of the activation function is shown in formula (3);

    PNG
    media_image2.png
    41
    368
    media_image2.png
    Greyscale

where ELU(x) represents the activation function based on the independent variable x, count in count(exp(x)-1) is a constant, and count in count(exp(x)-1) is used to control the saturation value of the activation function [using the ELU activation function and controlling the negative portion when saturated according to the formula 
    PNG
    media_image3.png
    52
    300
    media_image3.png
    Greyscale

(page 2, par. 10-11, page 5, par. 7-9, page 7, par. 9-10, and page 14, par. 2-3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Chang, Zhang, and Liu before the effective filing date of the claimed invention to modify the method of Li, Chang, and Zhang by incorporating using the ELU activation function, controlling no saturation value of the activation function, and setting count as a constant, wherein the expression of the activation function is shown in formula (3); 
    PNG
    media_image4.png
    64
    575
    media_image4.png
    Greyscale
 
where ELU(x) represents the activation function based on the independent variable x, count in count(exp(x)-1) is a constant, and count in count(exp(x)-1) is used to control the saturation value of the activation function as disclosed by Liu.  The motivation for doing so would have been to reduce the error rate and accelerate network learning (Liu – page 7, par. 9-10).  Therefore, it would have been obvious to combine the teachings of Li, Chang, and Zhang with Liu to obtain the invention as specified in the instant claim.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109766673 A) in view of Chang (US 10,021,276 B1), further in view of Zhang et al. (US 2020/0302180 A1), and further in view of Winslow et al. (US 2019/0334697 A1).
Regarding claim 7, Li, Chang, and Zhang teach the method of claim 1; Li, Chang, and Zhang do not explicitly disclose: in step 4, the hash value of the new block is calculated by the hash function SHA256 method.
Winslow teaches: the hash value of the new block is calculated by the hash function SHA256 method [the first hash-value of the new block is calculated using the hash-function SHA-256 (par. 35)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Chang, Zhang, and Winslow before the effective filing date of the claimed invention to modify the method of Li, Chang, and Zhang by incorporating the hash value of the new block is calculated by the hash function SHA256 method as disclosed by Winslow.  The motivation for doing so would have been to ensure cybersecurity (Winslow – par. 22) and to make use of common blockchain and cryptographic techniques (par. 35).  Therefore, it would have been obvious to combine the teachings of Li, Chang, and Zhang with Winslow to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424